DETAILED ACTION
In response to the Preliminary Amendments filed on January 14, 2020, claims 1-50, 56-58, 61, 64, and 68-90 are cancelled; and claims 53-55, 59,60, 62, and 65 are amended. Currently, claims 51-55, 59, 60, 62, 63, and 65-67 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendments to the specification filed on January 14, 2020 has been accepted.

Claim Objections
Claims 52-55, 59, 60, 62, 63, and 65-67 are objected to because of the following informalities: 
Claim 52: the recitation of “introducing the pharmaceutical fluid into the bore of the syringe barrel through the filter membrane” is suggested to be recited as --the step of introducing the pharmaceutical fluid into the bore of the syringe barrel through the filter membrane-- or --the introducing the pharmaceutical fluid into the bore of the syringe barrel through the filter membrane-- so it is clear that the recitation is referring to the step recited in claim 51.
Claims 52-55, 59, 60, 62, and 63: the recitations of “introducing the pharmaceutical fluid into the bore of the syringe barrel” are suggested to be recited as --the step of introducing the pharmaceutical fluid into the bore of the syringe barrel through the filter membrane-- or --the introducing the pharmaceutical fluid into the bore of the syringe barrel through the filter membrane-- so it is clear that these recitations are referring to the step recited in claim 51.
Claim 65: the recitation of “any one of the claims 51-64” should be removed since it appears that applicant has attempted to amend the claim so as to remove the multiple dependency so as to only depend from claim 51. 
Claims 63, 66, and 67 are objected to for incorporating that above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-55, 59, 60, 62, 63, and 65-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 51, the recitation of “optionally having plurality of pores each with a nominal pore size in a range of approximately 0.1 μm to approximately 0.5 μm” is indefinite because it is unclear whether the limitation following “optionally” is actually required by the claimed method. However, for the purpose of continuous examination, the recitation is interpreted that the limitation following optionally is not required to be part of the claimed scope.
Regarding claims 54 and 55, the recitations of “a filter membrane” is confusing because the claim already requires a filter membrane in claim 51. Therefore, it is unclear whether the recitations are requiring another filter membrane different from the one of claim 51 or if the claim is referring back to the same filter membrane of claim 51. For the purpose of continuous examination, the recitation is interpreted as referring to the same filter membrane of claim 51 and thus is suggested to be recited as --the filter membrane--.
Claims 52-55, 59, 60, 62, 63, and 65-67 are rejected for incorporating the above indefiniteness through their respective claim dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 51-54 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Pub. No. 2015/0283032 A1).
Claim 51. Lin discloses a method of reconstituting a medicinal or nutritional product, the method comprising: 
providing a syringe ([0048]; i.e., syringe attached to apparatus 10) comprising a syringe barrel (i.e., barrel of syringe) having a proximal end defining a barrel opening ([0057]; i.e., opening throughwhich plunger of the syringe is inserted through), a distal end (35) defining a delivery opening (i.e., end with needle 34), a bore (i.e., bore in barrel of syringe) extending between the proximal end and the distal end, a stopper (i.e., stopper portion of the plunger) disposed in the bore of the syringe barrel, and a product concentrate disposed in the bore between the stopper and the distal end ([0051]; i.e., medicament held in syringe);
connecting an outlet of a filtration device (10) to the delivery opening of the syringe barrel, the filtration device comprising a stem (12) and a filter membrane (16) disposed in line with the stem (Fig. 1), the filter membrane optionally having a plurality of pores each with a nominal pore size in a range of approximately 0.1 μm to approximately 0.5 μm ([0075]); and 
introducing a pharmaceutical fluid into the bore of the syringe barrel through the filter membrane such that a sterilized pharmaceutical fluid can be mixed with the product concentrate in the bore ([0051]).
Claim 52. Lin discloses the method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel through the filter membrane comprises introducing the pharmaceutical fluid through a plurality of filter membranes ([0066]-[0068]; i.e., wherein when apparatus 10 comprises pre-filter 39 or also with pre-filter 40).
Claim 53. Lin discloses method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel comprises introducing the pharmaceutical fluid through an open outlet end and a sealed outlet end (see annotated Fig. 11; i.e., since it is sealed by stopper 20 of a hollow fiber of the filter membrane ([0069]; i.e., since pre-filter 39 may be formed of fibers).

    PNG
    media_image1.png
    485
    448
    media_image1.png
    Greyscale

Claim 54. Lin discloses the method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel comprises introducing the pharmaceutical fluid through a filter membrane having a wall thickness in the range of approximately 150 μm to approximately 500 μm ([0066]).
Claim 59. Lin discloses the method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel comprises introducing the pharmaceutical fluid through a plurality of parallel hollow fiber membrane filters secured in a side-by-side configuration ([0070]; i.e., since pre-filter may be arranged stacked in series thereby side-by-side from the upstream to downstream sides).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub. No. 2015/0283032 A1).
Claim 55. Lin discloses the method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel but is silent to the dimensions of the filter membrane and thus does not disclose introducing the pharmaceutical fluid through a filter membrane having a longitudinal dimension in the range of approximately 3 cm to approximately 420 cm, an inner diameter in the range of approximately 2 mm to approximately 4 mm, and an outer diameter in the range of approximately 2.3 mm to approximately 5 mm. However, the instant disclosure does not appear to provide criticality for these specific dimensions since the instant disclosure does not explain how the claimed dimensions provide unexpected results. While Lin is silent to the specific dimensions of the filter membrane, Lin further discloses that the apparatus can accommodate conventional needle lengths from 6 mm to about 70 mm but can be beyond the recited range ([0048]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the filter membrane of Lin to comprise a longitudinal dimension in the range of approximately 3 cm to approximately 420 cm, an inner diameter in the range of approximately 2 mm to approximately 4 mm, and an outer diameter in the range of approximately 2.3 mm to approximately 5 mm as claimed depending on the particular application and the dimensional requirements of the syringe to be accommodated by the apparatus and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub. No. 2015/0283032 A1) in view of de Costa (US Pub. No. 2008/0294100 A1).
Claim 60. Lin discloses method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel and further discloses that the filters comprising a plurality of parallel fibers ([0069]; i.e., since pre-filter 39 may be formed of fibers) but is silent to the shape of device 10 and thus, does not further disclose that the step comprises introducing the pharmaceutical fluid through a plurality of parallel hollow fiber membrane filters arranged in a circular pattern. However, it is noted that de Costa also disclose a pharmaceutical device for reconstituting prior to being administered to a patient (Abstract) comprising a filtering device (1) for attaching to a syringe (2) wherein de Costa further discloses that the filtering device being circular ([0039]) and comprising a plurality of circular membrane (5) made of fibers ([0047]-[0048]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lin with the feature a circular shape and the pre-filters positioned in device 10 be arranged in a circular pattern as disclosed by de Costa ([0039], [0047]-[0048]) since such shape and orientation of a removably attachable filter device is known in the art and since such modification is also considered a simple substitution of one known element (shape of device 10 of Lin) for another (circular shape of de Costa) to obtain predictable results (suitable housing and filter pattern to provide filtering for a syringe drawing fluid therethrough), see MPEP 2143(I)(B) for additional details. Moreover, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention that to modify the method of Lin with the introducing the pharmaceutical fluid into the bore of the syringe to introducing the pharmaceutical fluid through a plurality of parallel hollow fiber membrane filters arranged in a circular pattern via drawing fluid through Lin in view of de Costa.
	
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub. No. 2015/0283032 A1) in view of Vetter (US Pat. No. 5,080,649).
Claim 62. Lin discloses the method of claim 51, wherein introducing the pharmaceutical fluid into the bore of the syringe barrel but does not explicitly disclose the specifics of the syringe and thus does not further disclose introducing the pharmaceutical fluid into a second chamber of the bore which is isolated from a first chamber of the bore by a dual-chamber stopper, the second chamber disposed between the dual-chamber stopper and the distal end of the syringe and the first chamber disposed between the dual-chamber stopper and the proximal end of the syringe. However, it is noted that Vetter also discloses a syringe for  reconstitution wherein the syringe comprises a second chamber (6) of the bore which is isolated from a first chamber (7) of the bore by a dual-chamber stopper (4), the second chamber disposed between the dual-chamber stopper and the distal end of the syringe and the first chamber disposed between the dual-chamber stopper and the proximal end of the syringe (Fig. 1; col. 3, lines 38-51). Therefore, since both Lin and Vetter are drawn to syringes for reconstituting, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the syringe of Lin with a second chamber of the bore which is isolated from a first chamber of the bore by a dual-chamber stopper, the second chamber disposed between the dual-chamber stopper and the distal end of the syringe and the first chamber disposed between the dual-chamber stopper and the proximal end of the syringe as disclosed by Vetter since such syringe arrangements are known in the art for reconstituting medication. Moreover, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention that to modify the method of Lin with the introducing the pharmaceutical fluid into the bore of the syringe to comprising introducing the pharmaceutical fluid into a second chamber of the bore which is isolated from a first chamber of the bore by a dual-chamber stopper, the second chamber disposed between the dual-chamber stopper and the distal end of the syringe and the first chamber disposed between the dual-chamber stopper and the proximal end of the syringe of Lin view of Vetter.

Allowable Subject Matter
Claims 63 and 65-67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not disclose the specifics of introducing the product concentrate into the first chamber of the bore (as per claim 63) or the step of sealing and cutting the stem of the filtration device at a location between the filter member and the distal end of the syringe after introducing the pharmaceutical fluid into the syringe (as per claim 65). In particular, it is noted that while Lin view of Vetter discloses a dual chamber syringe as required in claim 62, the modified syringe discloses the product concentrate being in the second chamber and there does not appear to be motivation for changing the product concentrate from being in the second chamber of Lin in view of Vetter to the first chamber as claim 63 requires. Moreover, Lin discloses that the stem of the filtration device being set prior to introducing the pharmaceutical fluid into the syringe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                           /JENNA ZHANG/Primary Examiner, Art Unit 3783